[Cite as State v. Hagler, 2022-Ohio-73.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                   :

                 Plaintiff-Appellee,             :
                                                             No. 110523
                 v.                              :

ETIENNE HAGLER,                                  :

                 Defendant-Appellant.            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: January 13, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                 Case Nos. CR-93-303310-ZA and CR-93-304760-ZA


                                           Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Daniel Van, Assistant Prosecuting Attorney,
                 for appellee.

                 Etienne Hagler, pro se.



LISA B. FORBES, J.:

                   Etienne Hagler (“Hagler”), acting pro se, appeals the trial court’s

journal entry denying his “motion to provide defendant with a final order set in one-
document de novo.” After reviewing the facts of the case and pertinent law, we

affirm the trial court’s decision.

I.   Facts and Procedural History

               On July 20, 1994, Hagler pled guilty to aggravated robbery, and the

court sentenced him to a minimum term of 5 years in prison and a maximum term

of 15 years in prison in Cuyahoga C.P. No. CR-93-303310-ZA (“CR-303310”). The

same day, Hagler pled guilty to carrying a concealed weapon, and the court

sentenced him to one-and-one-half years in prison in Cuyahoga C.P. No. CR-93-

304760-ZA (“CR-304760”).

               On March 12, 2021, Hagler filed a motion for a final order in both

cases. On April 27, 2021, the court denied both motions. Hagler now appeals the

denials in both cases.

II. Assignments of Error

               In his first assignment of error, Hagler argues verbatim as follows:

“Defendant was denied constitutional due process when the sentencing courts abuse

its discretion denying defendant’s ‘motion to provide a final order set in one

document de novo’ where the courts neglected to impose a final term of punishment

and memorialized the judgment contrary to law.”

               In his second assignment of error, Hagler argues verbatim as follows:

“Defendant was denied due process of law when the sentencing courts abuse its

discretion denying defendant’s ‘motion to provide a final order set in one document
de novo’ where the courts’ sentence relies on the Ohio Department of Rehabilitation

to fashion a final order and how terms of punishment are to be served.”

III. Law and Analysis

                 “It is well-established that pro se litigants are presumed to have

knowledge of the law and legal procedures and that they are held to the same

standard as litigants who are represented by counsel.” (Emphasis deleted.) Sabouri

v. Ohio Dept. of Job & Family Servs., 145 Ohio App.3d 651, 654, 763 N.E.2d 1238

(10th Dist.2001).

                 In his appellate brief, Hagler states that “[t]he sentencing court and

its journal entry is [sic] completely silent on the specifications charged in the

indictment” in CR-304760. Our review of the January 11, 1994 indictment in

CR-304760 shows that Hagler was not charged with any specifications. He was

charged with, and pled guilty to, carrying a concealed weapon in violation of

R.C. 2923.12. Accordingly, this argument is without merit.

                 Although somewhat unclear from his appellate brief, it appears that

Hagler also argues that all his cases, including the two that are the subject of this

appeal plus two additional cases, should have been disposed of with one journal

entry:

         The courts’ judgment entry failed to provide a licit omnibus sentencing
         entry, echoing and memorializing the imposition of sentence, the
         judgment of conviction: The plea, the verdict or findings, and the
         composition of sentence. * * * [N]o one document of a final order exists
         determining [Hagler’s] term of imprisonment for which a reviewing
         court would need to comb through several documents to draft,
         inconsistent with the both the former and latter Crim.R. 32.
               We have jurisdiction to review only CR-303310 and CR-304760. On

July 6, 1994, Hagler pled guilty to murder and was sentenced to 15-years-to-life in

prison in Cuyahoga C.P. No. CR-94-305667-A (“CR-305667”). On August 16, 1994,

Hagler pled guilty to aggravated robbery and was sentenced to 10-25 years in prison

in Cuyahoga C.P. No. CR-94-307512-A (“CR-307512”). Hagler also filed a “motion

to provide defendant with a final order set in one-document in de novo” in these two

cases, which the court denied. Hagler did not file a notice of appeal in CR-305667

or CR-307512. Although Hagler’s pro se brief in the instant appeal refers to

CR-305667 and CR-307512, we do not have jurisdiction to review these two cases

absent a notice of appeal. See State v. Mansaray, 8th Dist. Cuyahoga No. 90647,

2009-Ohio-1237, ¶ 13 (“The filing of a timely notice of appeal is a prerequisite to

establishing jurisdiction in a court of appeals. * * * The failure to file a timely notice

of appeal is a jurisdictional requirement that cannot be ignored.”).

               Pursuant to former Crim.R. 32(B), which was in effect at the time of

Hagler’s convictions, a “judgment of conviction shall set forth the plea, the verdict

of findings, and the sentence. * * * The judge shall sign the judgment and the clerk

shall enter it on the journal. A judgment is effective only when entered on the

journal by the clerk.”

               As stated previously, in CR-304760, Hagler pled guilty to carrying a

concealed weapon. The associated journal entry sets forth this guilty plea, the

court’s acceptance of the guilty plea, and a one-and-one-half-year prison sentence.
This judgment of conviction was signed by the judge, and the clerk of courts

journalized it on July 26, 1994.

                 In CR-303310, Hagler pled guilty to an amended count of robbery in

violation of R.C. 2911.02, and the court dismissed the remaining count. The

associated journal entry sets forth this guilty plea, the dismissal, the court’s

acceptance of the guilty plea, and the 5-to-15-year prison sentence. This judgment

of conviction was signed by the judge, and the clerk of courts journalized it on

July 26, 1994.

                 Accordingly, we find that the journal entries in CR-304760 and

CR-303310 comply with former Crim.R. 32(B).

                 Additionally, Hagler repeatedly cites to State v. Baker, 119 Ohio St.3d

197, 2008-Ohio-3330, 893 N.E.2d 163, and State v. Lester, 130 Ohio St.3d 303,

2011-Ohio-5204, 958 N.E.2d 142, to support his assignments of error. However,

Hagler misinterprets the holdings in both Baker and Lester. Upon review, we find

that the journal entries in CR-303310 and CR-304760 comply with both Baker and

Lester.

                 In Baker, the Ohio Supreme Court held that “a judgment of

conviction is a final appealable order under R.C. 2505.02 when it sets forth (1) the

guilty plea, the jury verdict, or the finding of the court upon which the conviction is

based; (2) the sentence; (3) the signature of the judge; and (4) entry on the journal

by the clerk of court.” Id. at ¶ 18.
               In Lester, the Ohio Supreme Court modified Baker and held that “a

judgment of conviction is a final order subject to appeal under R.C. 2505.02 when

the judgment entry sets forth (1) the fact of the conviction, (2) the sentence, (3) the

judge’s signature, and (4) the time stamp indicating the entry upon the journal by

the clerk.” Id. at ¶ 14.

               Upon review, we find that one document constituting a judgment of

conviction exists in CR-304760 and one document constituting a judgment of

conviction exists in CR-303310. There is no law requiring that judgments of

conviction in multiple cases be condensed into one document.

                Accordingly, both of Hagler’s assignments of error are overruled.

               Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue of out of this court directing the

common pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



LISA B. FORBES, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
KATHLEEN ANN KEOUGH, J., CONCUR